UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4721



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT CHARLES WASHINGTON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-03-329)


Submitted:   March 18, 2005                 Decided:   April 1, 2005


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill E. M. HaLevi, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellee.    J. Strom Thurmond, Jr., United
States Attorney, Alston C. Badger, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Charles Washington, Jr. pled guilty to possession

of a firearm by a person previously convicted of a felony, 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2000), and possession of a firearm

during and in relation to a drug trafficking offense, 18 U.S.C.

§ 924(c)(1)(A)(i) (2000).       The district court sentenced Washington

to   102   months’   imprisonment,   consisting     of   a   forty-two-month

sentence on the § 922(g) offense, and a consecutive sixty-month

term on the § 924(c) offense.      The district court also specified an

identical alternative sentence of 102 months pursuant to this

court’s recommendation in United States v. Hammoud, 378 F.3d 426

(4th Cir. 2004) (order), opinion issued by 381 F.3d 316, 353-54

(4th Cir. 2004) (en banc), cert. granted and judgment vacated, 125

S. Ct. 1051 (2005).

            Washington appealed, challenging the constitutionality of

the federal sentencing scheme in light of the Supreme Court’s

decision    in   Blakely   v.   Washington,   124   S.   Ct.   2531   (2004).

Washington specifically challenges the determination of his offense

level under the guidelines by reference to a prior conviction as a

conviction for a controlled substance offense.           The case was held

in abeyance pending the decision in United States v. Booker, 125 S.

Ct. 738 (2005).       That opinion has now issued and applied the

Court’s reasoning in Blakely to the federal sentencing guidelines.




                                   - 2 -
          We conclude that, because the alternative sentence the

district court pronounced in case the federal sentencing guidelines

were invalidated was identical to the mandatory sentence imposed

under the federal sentencing guidelines as they existed at that

time, any error resulting from the sentence imposed by the district

court was harmless.   See Booker, 125 S. Ct. at 769.   Accordingly,

we affirm Washington’s sentence.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -